Evans, Judge.
This case is controlled adversely to the appellant by the decisions of the Supreme Court in Hurst v. Starr, 226 Ga. 42 (172 SE2d 604) and Smith v. Sorrough, 226 Ga. 744 (177 SE2d 246). The appeal is from an order directing a verdict against the appellant. As held in the above cases, this is not an appealable judgment under any of the provisions of the Appellate Practice Act (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073; Code Ann. § 6-701). Under the above authorities, we have no alternative but to dismiss the appeal.

Appeal dismissed.


Jordan, P. J., and Quillian, J., concur.